Case 0:19-cv-61245-WPD Document 9 Entered on FLSD Docket 07/02/2019 Page 1 of 5

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-61245-CIV-DIMITROULEAS

 REESHEMAH SMITH,

         Plaintiff,

 v.

 CLASSICA CRUISE OPERATOR LTD.,
 INC.,

       Defendant.
 ______________________________________/

           PLAINTIFF’S INTIAL DISCLOSURES PURSUANT TO RULE 26(A)(1)
                 OF THE FEDERAL RULES OF CIVIL PROCEDURE

         Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiff, REESHEMAH SMITH,

 hereby makes her initial disclosures. Plaintiff reserves the right to supplement and/or amend his

 responses upon further factual and legal investigation and otherwise as required or deemed

 necessary.

 F.R.C.P. 26(a)(1)(A)(i): Individuals likely to have discoverable information Plaintiff may use to

 support her claim.

   1)    Reeshemah Smith, Plaintiff
               C/O Fenstersheib Law Group, P.A.
               520 W. Hallandale Beach Blvd.
               Hallandale Beach, FL 33009
         Knowledge as to the liability and damages

      2) Mary Smith
               909 NW 2nd Ave.
               Hallandale Beach, FL 33009
         Knowledge as to incident and Plaintiff’s injuries

      3) Classica Cruise Operator LTD., Inc.., its employees and agents
                C/O Defense Counsel
         Knowledge as to incident and Plaintiff’s injuries



                                 FENSTERSHEIB LAW GROUP, P.A.
   520 WEST HALLANDALE BEACH BLVD., HALLANDALE BEACH, FLORIDA 33009 – TEL. (954) 456-2488
Case 0:19-cv-61245-WPD Document 9 Entered on FLSD Docket 07/02/2019 Page 2 of 5



                                        Reeshemah Smith v. Classica Cruise Operator LTD., Inc.
                                        CASE NO.: 19-61245-CIV-DIMITROULEAS
    4)     All of the following listed entities or individuals are treating physicians or medical
           providers which may have information as to the Plaintiff's injuries, along with her past,
           present and future medical care; the entities and providers will also have knowledge as
           to their medical bills. Further, all documents in the Plaintiff's possession relating to
           medical treatment, which describe the information each provider or entity may have,
           are attached hereto pursuant to FRCP 26(a)(1)(A)(ii).

                 a)    A1 Imaging of Fort Lauderdale
                       5100 North Federal Highway
                       Fort Lauderdale, FL 33308

                 b)    Action PT
                       6067 Hollywood Blvd., Ste. 201
                       Hollywood, FL 33024

                 c)    All-Pro Orthopedics and Sports Medicine
                       17779 SW 2nd Street
                       Pembroke Pines, FL 33029

                 d)    MCF Aventura
                       21110 Biscayne Blvd., Ste. 203
                       Aventura, FL 33180

                 e)    Sherban Spine Institute, PA
                       21110 Biscayne Blvd., Ste. 403
                       Aventura, FL 33180

    5) Any and all persons identified by Defendants in their initial disclosures, fact witness list,
       as well as any and all persons identified by Defendant pursuant to written discovery
       requests, to which Plaintiff does not object.

    6) Discovery and investigation ongoing. Plaintiff reserves the right to amend this list.

 F.R.C.P. 26(a)(1)(A)(ii): A copy – or description by category and location – of all documents,
 electronically stored information, and tangible things that the disclosing party has in its
 possession, custody, or control and may use to support its claims or defenses, unless the use
 would be solely for impeachment.

 All of the following documents/things are in the possession and control of Plaintiff’s
 Counsel:
    1) Plaintiff's medical records and bills which were incurred as a result of the subject claim
        from the following providers/facilities
Case 0:19-cv-61245-WPD Document 9 Entered on FLSD Docket 07/02/2019 Page 3 of 5



                                        Reeshemah Smith v. Classica Cruise Operator LTD., Inc.
                                        CASE NO.: 19-61245-CIV-DIMITROULEAS
         a) A1 Imaging of Fort Lauderdale
         b) Action PT
         c) All Pro Orthopedic and Sports Medicine
         d) MCF Aventrua
         e) Sherban Spine Institute, PA
    2)   Copy of cruise ticket
    3)   Passenger Accident – Passenger Statement form SQ13B, authored by Reeshemah Smith,
         dated July 13, 2018
    4)   One page hand written statement of Reeshemah Smith, dated 10/21/18, detailing her
         account of incident and pain
    5)   Discovery and investigation ongoing. Plaintiff reserves the right to amend this list.

 F.R.C.P. 26(a)(1)(A)(iii): Computation of each category of damages claimed by the disclosing
 party – who must also make available for inspection and copying as under Rule 34 the
 documents or other evidentiary material, unless privileged or protected from disclosure, on
 which each computation is based, including materials bearing on the nature and extent of injuries
 suffered.

    1)   Past Medical Bills – Currently $13,516.00
    2)   Future Medical Bills – Approximately $250,000.00
    3)   Pain and suffering – Approximately $250,000.00
    4)   Total – Approximately $513,516.00

 F.R.C.P. 26(a)(1)(A)(iv): For inspection and copying as under Rule 34, any insurance
 agreement under which an insurance business may be liable to satisfy all or part of a possible
 judgment in the action or to indemnify or reimburse for payments made to satisfy the judgment.

    1) Unknown at this time.

 DATED: July 2, 2019
                                                     FENSTERSHEIB LAW GROUP, PA
                                                     Attorneys for Plaintiff
                                                     520 West Hallandale Beach Blvd.
                                                     Hallandale Beach, Florida 33009
                                                     Telephone: (954) 456-2488
                                                     Facsimile: (954) 867-1844

                                                     /s/ Jason R. Manocchio
                                                     Jsaon R. Manocchio, Esq.
                                                     Florida Bar No: 92477
                                                     Primary: jason@fenstersheib.com
Case 0:19-cv-61245-WPD Document 9 Entered on FLSD Docket 07/02/2019 Page 4 of 5



                                         Reeshemah Smith v. Classica Cruise Operator LTD., Inc.
                                         CASE NO.: 19-61245-CIV-DIMITROULEAS
                                                    Secondary: jm-pleadings@fenstersheib.com


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 2, 2019, the foregoing document is being served this

 day on all counsel of record identified on the attached service list in the manner specified, either

 via transmission of Notices of Electronic Filing generated by CM-ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive electronically

 Notice of Electronic Filing.

                                                      FENSTERSHEIB LAW GROUP, PA
                                                      Attorneys for Plaintiff
                                                      520 West Hallandale Beach Blvd.
                                                      Hallandale Beach, Florida 33009
                                                      Telephone: (954) 456-2488
                                                      Facsimile: (954) 867-1844

                                                      /s/ Jason R. Manocchio
                                                      Jason R. Manocchio, Esq.
                                                      Florida Bar No: 92477
                                                      Primary: jason@fenstersheib.com
                                                      Secondary: jm-pleadings@fenstersheib.com
Case 0:19-cv-61245-WPD Document 9 Entered on FLSD Docket 07/02/2019 Page 5 of 5



                                    Reeshemah Smith v. Classica Cruise Operator LTD., Inc.
                                    CASE NO.: 19-61245-CIV-DIMITROULEAS
                                   SERVICE LIST

 Jason R. Manocchio, Esq.
 Florida Bar No: 92477
 Primary: jason@fenstersheib.com
 Secondary: jm-pleadings@fenstersheib.com
 FENSTERSHEIB LAW GROUP, P.A.
 Attorneys for Plaintiff
 520 West Hallandale Beach Blvd.
 Hallandale Beach, Florida 33009
 Telephone: (954) 456-2488
 Facsimile: (954) 867-1844

 William F. Clair, Esq.
 Florida Bar No.: 693741
 Primary: wclair@hamiltonmillerlaw.com
 Jerry D. Hamilton
 Florida Bar No.: 970700
 Primary: jhamilton@hamiltonmillerlaw.com
 Annalisa Gutierrez
 Florida Bar No.: 97940
 Primary: agutierrez@hamiltonmillerlaw.com
 Hamilton, Miller & Birthisel, LLP
 Attorneys for Defendant
 150 Southeast Second Avenue
 Suite 1200
 Miami, Florida 33131
 Telephone:     (305) 436-4653
 Facsimile:     (305) 468-2132
